06/02/2022
               IN THE COURT OF APPEALS OF TENNESSEE
                           AT NASHVILLE
                                March 31, 2022 Session

     CHRISTIE LEE (UPCHURCH) VANWINKLE ET AL. v. ROBERT
                      MARTIN THOMPSON

                  Appeal from the Circuit Court for Putnam County
                     No. 2019-CV-178 Amy V. Hollars, Judge
                      ___________________________________

                           No. M2020-01291-COA-R3-CV
                       ___________________________________

A wife and husband obtained a “Final Decree of Divorce.” The wife then remarried. Her
first husband claimed their divorce was not final, and thus filed a declaratory judgment
action claiming that her second marriage was bigamous. The declaratory judgment action
was ultimately dismissed. The wife and her new husband filed a defamation action against
the first husband, claiming that he had falsely accused them of bigamy. The trial court
dismissed the defamation action. Because the first husband’s allegedly defamatory
statements are entitled to the absolute litigation privilege, we affirm.

Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed and
                                    Remanded

J. STEVEN STAFFORD, P.J., W.S., delivered the opinion of the court, in which ARNOLD B.
GOLDIN and KENNY ARMSTRONG, JJ., joined.

Howard L. Upchurch and Stacy H. Farmer, Pikeville, Tennessee, for the appellants,
Christie Lee Upchurch Vanwinkle and Scott Vanwinkle.

Henry D. Fincher, Cookeville, Tennessee, for the appellee, Robert Martin Thompson.


                                       OPINION

                                            I.

       This appeal concerns one of three separate but interrelated cases involving the same
two parties, Christie Lee Upchurch Vanwinkle (“Mrs. Vanwinkle”) and Robert Martin
Thompson (“Appellee”). These parties were married in 1995 and the first of the three cases,
a divorce action, was commenced in 2015. See generally Thompson v. Thompson, No.
M2020-01293-COA-R3-CV, 2022 WL 386159 (Tenn. Ct. App. Feb. 9, 2022). A “Final
Decree of Divorce” was filed in the Circuit Court of Putnam County (the “trial court”) on
December 22, 2017, stating that Mrs. Vanwinkle and Appellee were “granted an absolute
divorce and restored to all the rights and privileges of single persons.” The decree also
stated, inter alia, that issues of property division and alimony would be reserved for later
determination. An order designated as a final order was entered on October 29, 2018,
detailing the division of marital property and debts. Id. at *2. Mrs. Vanwinkle filed a
motion to alter or amend the trial court’s judgment or, alternatively, for a new trial, which
this Court treated as a motion pursuant to Tennessee Rule of Civil Procedure 59.04. See id.
at *2, *2 n.3. Therein, she claimed that the trial court had divided her retirement benefits
in a manner that did not reflect the parties’ true agreement. Id. at *2. The trial court denied
Mrs. Vanwinkle’s motion, and Mrs. Vanwinkle appealed to this Court. Id. at *3.1

        As is relevant to the second and third cases involving these parties, Mrs. Vanwinkle
married Scott Vanwinkle (together, with Mrs. Vanwinkle, “Appellants”) on October 27,
2018. On July 19, 2019, Appellee filed a separate action against Appellants in the trial
court entitled “Complaint for Declaratory Judgment and to Invalidate Bigamous
Marriage.”2 Therein, Appellee essentially alleged that Appellants’ marriage was bigamous
because the divorce between Appellee and Mrs. Vanwinkle was not final. Appellee asked
the trial court to declare Appellants’ marriage invalid, to permit him to determine the extent
of the property acquired during their marriage, and to award him an appropriate share of
that property. Appellants filed a motion to dismiss Appellee’s declaratory judgment action,
which was eventually granted.

        In the third case, Appellants filed a complaint for defamation against Appellee in
the trial court on August 15, 2019. Therein, they claimed that Appellee had falsely alleged
that they had committed bigamy in his complaint for declaratory judgment. Appellants’
defamation complaint further alleged, inter alia, that Appellee knew his allegation of
bigamy was untrue because he himself had appeared before the trial court to secure a final
divorce from Mrs. Vanwinkle. Appellants sought compensatory and punitive or exemplary
damages as a result of the alleged defamation. Appellee filed a motion to dismiss the
defamation complaint pursuant to Rule 12.02(6) of the Tennessee Rules of Civil Procedure.
Therein, Appellee argued, inter alia, that the divorce was not final, and thus his bigamy
allegation was true and not defamatory. Regardless, Appellee also contended that his
allegations of bigamy were protected under the absolute litigation privilege—in other
words, even if his statements were defamatory, he could not be sued for defamation
because he made the statements in the course of a judicial proceeding and the statements
were relevant to the issue in the judicial proceeding. Appellee also sought attorney’s fees

        1
          We affirmed the decision of the trial court. Id. at *8. An application for permission to appeal is
currently pending before the Tennessee Supreme Court.
        2
          Records from the declaratory judgment action are not in the record. Therefore, we will only
include the information related to that case that the parties do not appear to dispute.
                                                   -2-
in his motion to dismiss. Appellee later filed a motion for sanctions under Tennessee Rule
of Civil Procedure 11 against Appellants.

       A Zoom hearing occurred in the trial court on July 8, 2020. The parties’ counsel
presented arguments on Appellee’s motion to dismiss Appellants’ defamation complaint,
among other matters. At the hearing, counsel for Appellee and counsel for Appellants
verbally agreed to waive their respective motions for sanctions.

        Following the hearing, the trial court entered an order on August 25, 2020, granting
Appellee’s motion to dismiss Appellants’ defamation complaint. The trial court found, in
part, that “all alleged defamatory statements were expressly claimed to have been made in
the course of a judicial proceeding, specifically [Appellee’s] Complaint,” and “that the
alleged defamatory statements were each pertinent or relevant to the issue involved in said
judicial proceeding.” Therefore, the trial court found that all of the allegedly defamatory
statements were subject to the absolute litigation privilege and, as such, they could not
form the basis of a defamation action. The trial court therefore dismissed the complaint for
failure to state a claim upon which relief could be granted. The trial court further stated
that counsel for the parties had agreed to mutually waive their claims for attorneys’ fees.

      Appellants appealed. This appeal concerns only the defamation case—not the
divorce or declaratory judgment actions.

                                               II.

        The parties raise various issues, but the dispositive question is whether the absolute
litigation privilege immunizes Appellee from liability for the statements he made in his
declaratory judgment action, such that dismissal of Appellants’ defamation action is
warranted. Appellee also seeks frivolous appeal damages.

                                III. STANDARD OF REVIEW

       This case was decided on a motion under Rule 12.02(6) of the Tennessee Rules of
Civil Procedure, which states in relevant part that

               [e]very defense, in law or fact, to a claim for relief in any pleading,
       whether a claim, counterclaim, cross-claim, or third-party claim, shall be
       asserted in the responsive pleading thereto if one is required, except that the
       following defenses may at the option of the pleader be made by motion in
       writing: . . . (6) failure to state a claim upon which relief can be granted[.] . .
       . If, on a motion asserting the defense numbered (6) to dismiss for failure to
       state a claim upon which relief can be granted, matters outside the pleading
       are presented to and not excluded by the court, the motion shall be treated as
       one for summary judgment and disposed of as provided in Rule 56, and all
                                                 -3-
       parties shall be given reasonable opportunity to present all material made
       pertinent to such a motion by Rule 56.

       This Court has previously explained Rule 12.02(6) motions as follows:

       The purpose of a Tenn. R. Civ. P. 12.02(6) motion to dismiss is to determine
       whether the pleadings state a claim upon which relief can be granted. A Rule
       12 motion only challenges the legal sufficiency of the complaint. It does not
       challenge the strength of the plaintiff’s proof. See Bell ex rel. Snyder v.
       Icard, Merrill, Cullis, Timm, Furen & Ginsburg, P.A., 986 S.W.2d 550,
       554 (Tenn. 1999). In reviewing a motion to dismiss, we must liberally
       construe the complaint, presuming all factual allegations to be true and
       giving the plaintiff the benefit of all reasonable inferences. See Pursell v.
       First American National Bank, 937 S.W.2d 838, 840 (Tenn. 1996); see
       also Trau-Med of Am., Inc. v. Allstate Ins. Co., 71 S.W.3d 691, 696–97
       (Tenn. 2002). Thus, a complaint should not be dismissed for failure to state
       a claim unless it appears that the plaintiff can prove no set of facts in support
       of his or her claim that would warrant relief. See Doe v. Sundquist, 2 S.W.3d
       919, 922 (Tenn. 1999); Fuerst v. Methodist Hospital South, 566 S.W.2d
       847, 848 (Tenn. 1978) (emphasis added). Making such a determination is a
       question of law. Our review of a trial court’s determinations on issues of law
       is de novo, with no presumption of correctness. Frye v. Blue Ridge
       Neuroscience Center, P. C., 70 S.W.3d 710, 713 (Tenn. 2002); Bowden v.
       Ward, 27 S.W.3d 913, 916 (Tenn. 2000); Ganzevoort v. Russell, 949 S.W.2d
       293, 296 (Tenn. 1997).

W. Exp., Inc. v. Brentwood Servs., Inc., No. M2008-02227-COA-R3-CV, 2009 WL
3448747, at *4 (Tenn. Ct. App. Oct. 26, 2009).

       “Generally, ‘[i]f matters outside the pleadings are presented in conjunction with []
a Rule 12.02(6) motion [to dismiss] . . . and the trial court does not exclude those matters,
the court must treat such motions as motions for summary judgment and dispose of them
as provided in Rule 56.” Kilgore v. State, No. E2018-01790-COA-R3-CV, 2019 WL
6002126, at *3 (Tenn. Ct. App. Nov. 13, 2019) (quoting Patton v. Estate of Upchurch,
242 S.W.3d 781, 786 (Tenn. Ct. App. 2007)). But, there are exceptions to this rule:

       Numerous cases . . . have allowed consideration of matters incorporated by
       reference or integral to the claim, items subject to judicial notice, matters of
       public record, orders, items appearing in the record of the case, and exhibits
       attached to the complaint whose authenticity is unquestioned; these items
       may be considered by the district judge without converting the motion into
       one for summary judgment.

                                             -4-
Brentwood Servs., Inc., 2009 WL 3448747, at *3 (quoting Ind. State Dist. Council of
Laborers v. Brukardt, No. M2007-02271-COA-R3-CV, 2009 WL 426237, at *8 (Tenn.
Ct. App. Feb. 19, 2009, perm. app. denied Aug. 24, 2009 (quoting Wright and Miller,
Federal Practice and Procedure, Civil § 1357, p. 376 (3d ed. 2004))).

        Here, Appellants argue that the trial court considered matters outside the pleadings
in ruling on Appellee’s Rule 12.02(6) motion. In ruling on the 12.02(6) motion, the trial
court explicitly stated that it considered Appellants’ defamation complaint and implied that
it may have also considered Appellee’s declaratory judgment complaint. The latter
document, as Appellants concede, became a public record when it was filed and was
presided over by the same trial court that adjudicated the defamation action. See State v.
Lawson, 291 S.W.3d 864, 870 (Tenn. 2009) (“[T]hose matters pertaining to the records of
a court are subject to judicial notice by the judge of that court.”). It is also “integral” to
Appellants’ defamation claim. See Brentwood Servs., Inc., 2009 WL 3448747, at *3.
Additionally, Appellants attached the December 22, 2017 “Final Decree of Divorce” to
their defamation complaint, thereby making the decree part of the complaint. See Tenn. R.
Civ. P. 10.03.3 Thus, the trial court could consider both the declaratory judgment complaint
and the divorce decree without converting the motion to dismiss to a motion for summary
judgment. See Brentwood Servs., Inc., 2009 WL 3448747, at *3.

                                           IV. DISCUSSION

        “There are two types of privileges that can be raised as a defense in a defamation
case, absolute and qualified.” Simpson Strong-Tie Co. v. Stewart, Estes & Donnell, 232
S.W.3d 18, 22 (Tenn. 2007) (citing Jones v. Trice, 360 S.W.2d 48, 51 (Tenn. 1962)). “A
privilege is described as absolute when it is not defeated by the defendant’s malice, ill-will,
or improper purpose in publishing the defamatory communication. Thus, an absolute
privilege is, in effect, a complete immunity.” Id. (footnote and citations omitted). “By
contrast, a qualified or conditional privilege is one that may be defeated if the defamatory
publication was made with malice, ill-will, or for an improper purpose.” Id. (citations
omitted).



       3
           Rule 10.03 states:

       Whenever a claim or defense is founded upon a written instrument other than a policy of
       insurance, a copy of such instrument or the pertinent parts thereof shall be attached to the
       pleading as an exhibit unless the instrument is (1) a matter of public record in the county
       in which the action is commenced and its location in the record is set forth in the pleading;
       (2) in the possession of the adverse party and this fact is stated in the pleading; (3)
       inaccessible to the pleader or is of such nature that attaching the instrument would be
       unnecessary or impracticable and this fact is stated in the pleading, together with the reason
       therefor. Every exhibit so attached or referred to under (1) and (2) shall be a part of the
       pleading for all purposes.
                                                   -5-
        In Tennessee, the “absolute litigation privilege” applies, such that “statements made
in the course of a judicial proceeding, if pertinent or relevant, are absolutely privileged,
and this is true regardless of whether they are malicious, false, known to be false, or against
a stranger to the proceeding.” Trice, 360 S.W.2d at 54. Such statements, “therefore[,]
cannot be used as a basis for a libel action for damages.” Id. at 50; see also id. at 54–55
(“Our opinion is consistent with the free and unrestricted use of all reasonably pertinent
and relevant information available to litigants in presenting their causes before the courts
of this State.”). Thus, “a statement by a judge, witness, counsel, or party, to be absolutely
privileged, must meet two conditions, viz: (1) It must be in the course of a judicial
proceeding, and (2) it must be pertinent or relevant to the issue involved in said judicial
proceeding.” Id. at 52; see also Simpson Strong-Tie Co., 232 S.W.3d at 23 (citing
Lambdin Funeral Serv. Inc. v. Griffith, 559 S.W.2d 791, 792 (Tenn. 1978); Trice, 360
S.W.2d at 54) (explaining how the Tennessee Supreme Court has adopted the absolute
litigation privilege). “‘As to the degree of relevancy or pertinency necessary to make
alleged defamatory matter privileged, the courts favor a liberal rule.” Trice, 360 S.W.2d at
53 (quoting 33 Am. Jur. Page 146, Section 150). “‘The matter to which the privilege does
not extend must be so palpably irrelevant to the subject matter of the controversy that no
reasonable man can doubt its irrelevancy and impropriety.’” Id. at 53–54 (quoting 33 Am.
Jur. Page 146, Section 150).

       “‘The question of the relevancy or pertinency of matters contained in the pleadings,
when in issue, is never left to the jury, but is a question of law for the court.’” Id. at 53
(quoting 33 Am. Jur. Page 146, Section 150). Additionally, the question of whether the
absolute litigation privilege applies is one of law. See Unarco Material Handling, Inc. v.
Liberato, 317 S.W.3d 227, 230 (Tenn. Ct. App. 2010) (“Whether Cohen’s actions are
protected by the litigation privilege and he is entitled to immunity constitutes
a question of law.”).

       Appellants aver that the trial court found that the allegedly defamatory statements
were made in the course of and relevant to the divorce case. While the trial court’s order
could have been worded more precisely, it is clear to us that the trial court intended to
reference Appellee’s declaratory judgment complaint—not the divorce complaint—as the
operative complaint, in finding that “all alleged defamatory statements were expressly
claimed to have been made in the course of a judicial proceeding, specifically [Appellee’s]
Complaint.” Therefore, when the trial court subsequently found “that the alleged
defamatory statements were each pertinent or relevant to the issue involved in said judicial
proceeding,” the trial court was referring to Appellee’s declaratory judgment action as
“said judicial proceeding.”

       Appellants do not appear to dispute that Appellee made his allegedly defamatory
statements in the course of the declaratory judgment action, and thus in the course of a
judicial proceeding. Therefore, the remaining question is whether Appellee’s allegedly
defamatory statements were pertinent or relevant to the issues in the declaratory judgment
                                          -6-
action. See Trice, 360 S.W.2d at 52. Indeed, they were, because Appellee’s allegation that
Appellants’ marriage was bigamous formed the basis of his declaratory judgment action—
the main point of which was to determine whether Appellants’ marriage was, in fact,
bigamous and, consequently, what relief, if any, Appellee was entitled to. Appellants argue
that Appellee’s allegedly defamatory statements were not relevant to the matters before the
trial court—namely, the only remaining issue in the divorce action, the division of Mrs.
Vanwinkle’s retirement benefits. But we are not aware of authority for the proposition that
Appellee’s allegation of bigamy had to be made in the course of or be pertinent or relevant
to the divorce proceedings, as opposed to the declaratory judgment action, in order for the
absolute litigation privilege to apply. Nor have Appellants pointed to any.

        Appellants also appear to contend that the question of whether the privilege applies
is unfit to be decided on a motion to dismiss. However, as stated above, the issue of whether
Appellee made his allegedly defamatory statements during a judicial proceeding (the
declaratory judgment action) is undisputed—Appellants acknowledge in their defamation
complaint that Appellee made those statements in his complaint for declaratory judgment.
The remaining issue of whether Appellee’s statements were relevant or pertinent to the
declaratory judgment action is a question of law, as is the ultimate question of whether the
absolute litigation privilege applies. See Trice, 360 S.W.2d at 53; Unarco Material
Handling, Inc., 317 S.W.3d at 230. Moreover, the absolute litigation privilege generally
involves legal pleadings and, as we previously noted, Tennessee law allows public records
to be considered in adjudicating motions to dismiss. Brentwood Servs., Inc., 2009 WL
3448747, at *3. Thus, the legal questions involved in the absolute litigation privilege are
particularly well-suited for disposition on a motion to dismiss so long as the requirements
of the rule are met. See id. at *4 (emphasis added) (“A Rule 12 motion only challenges the
legal sufficiency of the complaint.”).

       Therefore, we conclude that Appellee is correct that the absolute litigation privilege
protects the statements he made in his declaratory judgment complaint, and thus the
defamation action was properly dismissed. Consequently, we need not decide whether
Appellee is correct that the divorce was not final and thus his statements regarding bigamy
were true.

       Lastly, Appellee argues that he should be awarded frivolous appeal damages and
attorney’s fees. Tennessee Code Annotated section 27-1-122 states:4

       When it appears to any reviewing court that the appeal from any court of
       record was frivolous or taken solely for delay, the court may, either upon
       motion of a party or of its own motion, award just damages against the
       appellant, which may include, but need not be limited to, costs, interest on
       the judgment, and expenses incurred by the appellee as a result of the appeal.

       4
           The only issue Appellee presents on appeal as to attorney’s fees is based upon section 27-1-122.
                                                    -7-
A frivolous appeal is one that is devoid of merit or has no reasonable chance of
success. Robinson v. Currey, 153 S.W.3d 32, 42 (Tenn. Ct. App. 2004). Given that the
trial court dismissed Appellee’s declaratory judgment action, we cannot say that a
defamation action based thereon is entirely devoid of merit. Therefore, we exercise our
discretion to deny Appellee’s request for frivolous appeal damages and attorney’s fees.

                                    V. CONCLUSION

       The judgment of the Circuit Court of Putnam County is affirmed, and this cause is
remanded to the trial court for further proceedings consistent with this Opinion. Costs of
this appeal are assessed to Appellants Christie Lee Upchurch Vanwinkle and Scott
Vanwinkle, for which execution may issue if necessary.




                                                 S/ J. Steven Stafford
                                                 J. STEVEN STAFFORD, JUDGE




                                          -8-